DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-7, in the reply filed on 2/24/2021 is acknowledged.  The traversal is on the ground(s) that the cited prior art does not teach Claim 8.  This is not found persuasive for of the reasons of record.  Applicant is advised to carefully review all non-elected claims to be sure all formal matters are correct and consistent with Claims 1-7 as these claims may be rejoined upon correction of all of the issues with Claims 1-7.  Be sure there are not any legacy part numbers (there appears to be) or typos in the withdrawn claims.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “the protein contents of at least the skim milk … permeate” in Claim 1, lines 19-20 is vague and indefinite as it is unclear whether the “at least” is referring to just the skim milk and possibly the second and third listed fluids or does it refer to all of the three fluids as the minimal fluids with the possibility of a fourth or more fluid.  If the language refers to all of the three fluids as the minimal fluids then it unclear what possible additional fluid Applicant may be referring to.
Claim 1 recites the limitation "flow" in line 24.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the protein content" in line 4-5.  There is insufficient antecedent basis for this limitation in the claim.  The “standardized milk product” mentioned at line 28 of Claim 1 is not preceded by “protein content” as is present with the other fluids in Claim 1.  Consider amending Claim 1 to be consistent with the early part of the claim.
Clarification and/or correction required.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
/BRENT T O'HERN/              Primary Examiner, Art Unit 1793
February 25, 2021